DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, does not disclose a system for a knee arthroplasty comprising: a femoral prosthesis having a joint facing surface configured to interface with a tibial bearing component and an opposing bone facing surface having one or more portions thereof configured to directly interface with a femur, wherein the femoral prosthesis has one or more attachment elements at or with openings to the bone facing surface, and wherein the femoral prosthesis has an intercondylar recess therein; a box configured to be selectively attachable with the femoral prosthesis via the one or more attachment elements: a stem configured to be selectively attachable with the femoral prosthesis via the one or more attachment elements; and a combination of the box and stem configured to be selectively attachable with the femoral prosthesis via the one or more attachment elements: wherein, when selectively attached to the femoral prosthesis, the box and the combination of the box and stem modify a shape of the intercondylar recess; and wherein the box, the stem and the combination of the box and stem are configured to allow the one or more portions of the bone facing surface to be exposed to directly interface with the femur.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-21 and 26 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774